Citation Nr: 1646924	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veteran Affairs (VA).


FINDING OF FACT

The Veteran has hearing loss as a result of his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the sought benefit is granted by this decision.

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that hearing loss was caused by in-service noise exposure.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was aircraft mechanic, which is consistent with his report of noise exposure.

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss as a result of in-service noise exposure.  Although the March 2011 and May 2011 fee-based examiners determined that the Veteran's hearing loss was not caused by in-service noise exposure as there was no complaint of hearing loss on separation; private audiologists in opinions dated in August 2008 and August 2011  note that the Veteran's hearing loss is at least as likely as not related to his service.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bilateral hearing loss is granted.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


